
	
		I
		111th CONGRESS
		2d Session
		H. R. 4753
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Rahall (for
			 himself, Mr. Mollohan, and
			 Mr. Boucher) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To suspend, during the 2-year period beginning on the
		  date of enactment of this Act, any Environmental Protection Agency action under
		  the Clean Air Act with respect to carbon dioxide or methane pursuant to certain
		  proceedings, other than with respect to motor vehicle emissions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stationary Source Regulations Delay
			 Act.
		2.Suspension of certain
			 EPA action
			(a)In
			 generalExcept as provided in subsection (b), notwithstanding any
			 provision of the Clean Air Act (42
			 U.S.C. 7401 et seq.), during the 2-year period beginning on the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 may not take any action under the Clean Air
			 Act (42 U.S.C. 7401 et seq.) with respect to any stationary source
			 permitting requirement or any requirement under section 111 of that Act (42
			 U.S.C. 7411) relating to carbon dioxide or methane.
			(b)ExceptionsSubsection
			 (a) shall not apply to—
				(1)any action under
			 part A of title II of the Clean Air
			 Act (42 U.S.C. 7521 et seq.) relating to the vehicle emissions
			 standards contained in Docket No. EPA–HQ–OAR–2009–0171 or Docket No.
			 EPA–HQ–OAR–2009–0472;
				(2)any action
			 relating to the preparation of a report or the enforcement of a reporting
			 requirement; or
				(3)any action
			 relating to the provision of technical support at the request of a
			 State.
				(c)TreatmentNotwithstanding
			 any other provision of law, no action taken by the Administrator of the
			 Environmental Protection Agency before the end of the 2-year period described
			 in subsection (a) shall be considered to make carbon dioxide or methane a
			 pollutant subject to regulation under the Clean Air Act (42 U.S.C. 7401 et
			 seq.) for any source other than a new motor vehicle or new motor vehicle
			 engine, as described in section 202(a) of that Act (42 U.S.C. 7521(a)).
			
